Appeal by 'defendant from a judgment of the Supreme Court, Kings County, rendered January 26, 1971, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and sentencing him to a prison term of not more than seven years, consecutive to another sentence imposed upon him by the same court in another case on January 12, 1971 (People v. Timothy, 40 A D 2d 954). Judgment modified, as a matter of discretion in the interests of justice, by changing the provision that the sentence be consecutive to one that the sentence shall run concurrently with the one imposed January 12, 1971. As so modified, judgment affirmed. In our opinion, it was an improvident exercise of discretion to provide that the sentence be consecutive to, rather than concurrent with, the prior sentence. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.